Advisory Action Correspondence

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Relevant citations and explanation for Dietrich US 2009/0261067 hereinafter DI:

DI teaches a method for manufacturing a three-dimensionally shaped product [Abstract], comprising the steps of:
providing a shaping stage (as it is understood that the construction material would be on some form of support, otherwise the teachings of the reference below would be used to teach a table and the laying) [Fig. 1 #24; 0017]; laying a first fiber sheet on the shaping stage (laying the construction material which can be paper) [0001; 0017], the first fiber sheet containing a fibrous material oriented in at least one direction (paper which can be in an orientation) [0021];
cutting out the first fiber sheet containing a fibrous material oriented in at least one
direction into a first predetermined shape to form a first fiber layer at the shaping stage (via ink jet nozzle cutting) [0017];
applying a first three-dimensional shaping composition to a surface of the first fiber layer and then solidifying the first three-dimensional shaping composition to form a first resin layer at the shaping stage (applying an adhesive the Examiner understands that this would then be cured which is substantially solidifying) [0008; 0017; 0020];
“applying a second fiber layer sheet to the first resin layer at the shaping stage; cutting out the second fiber sheet into a second predetermined shape to form a first fiber layer at the shaping stage; and applying a second three-dimensional shaping composition to a surface of the second fiber layer sheet 
The Examiner notes that this reference does not employ a laser cutter.

Relevant citations for Doumanidis et al (US 6,450,393) hereinafter DO.

DO teaches a method for manufacturing a three-dimensionally shaped product [Abstract],
comprising the steps of:
providing a shaping stage (table) [Fig. 1 #36; col. 5 l. 35-37]; laying a first fiber sheet on the shaping stage (a planar sheet) [Fig. 1 #32; col. 5 l. 18-21], the first fiber sheet containing a fibrous material oriented in at least one direction (it is understood that the planar sheet can include reinforcements to generate the layered metal part) [col. 14 l. 9-18; col. 15 l. 15-31];
cutting out the first fiber sheet containing a fibrous material oriented in at least one
direction into a first predetermined shape to form a first fiber layer at the shaping stage (being cut by a laser cutter) [col. 6 l. 59-67; col. 7 l. 1-5; col. 10 l. 52-54];
applying a first three-dimensional shaping composition to a surface of the first fiber layer and then solidifying the first three-dimensional shaping composition to form a first resin layer at the shaping stage (DO teaches that there are layers that cannot be ultrasonically welded which are joined using other methods i.e. metal plastic matrices, otherwise DO does not teach the application of a shaping composition to form a resin layer) [col. 14 l. 47-60];
“applying a second fiber layer sheet to the first resin layer at the shaping stage; cutting out the second fiber sheet into a second predetermined shape to form a first fiber layer at the shaping stage; and applying a second three-dimensional shaping composition to a surface of the second fiber layer 

To address the issues pertaining to the application of a shaping composition, reference Wu et al (US 2018/0250915) hereinafter WU is used. 
WU teaches the bonding of a plastic and metal sheet (a polymer and metal sheet) [Abstract], using a dispensed hot melt polymer adhesive [Fig. 1 and 3a #108; Fig. 6 #612 and 614; 0013; 0020; 0032]. The hot melt is understood to solidify when cooled. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached on M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/E.V./ Examiner, Art Unit 1748

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712